Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The office action is a response to application filed 6/16/2021. Wherein claims 1-12 are pending and ready for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eremenko et al (US 20120054742 A1).
With respect to independent claims:
Regarding claim(s) 1, Eremenko et al teach a non-transitory recording medium storing a computer readable program for screen sharing, the program causing one or more processors to perform: (Eremenko, Fig.1) acquiring a drawing command issued by an application to an operating system (OS); and (Eremenko, [0033] In addition to receiving input from a client 201, draw commands can be received from applications and/or a desktop and be processed by the GDI 246. The GDI 246 in general can include a process that can generate graphical object draw commands. The GDI 246 in this example embodiment can be configured to pass its output to the remote presentation subsystem 254 where the commands are formatted for the display driver that is attached to the session.)
 translating the drawing command to a terminal on a receiving side. (Eremenko, 0033] In addition to receiving input from a client 201, draw commands can be received from applications and/or a desktop and be processed by the GDI 246. The GDI 246 in general can include a process that can generate graphical object draw commands. The GDI 246 in this example embodiment can be configured to pass its output to the remote presentation subsystem 254 where the commands are formatted (translating the drawing command) for the display driver that is attached to the session. In certain example embodiments one or more physical displays can be attached to the server 204, e.g., in a remote presentation session situation. In these example embodiments the remote presentation subsystem 254 can be configured to mirror the draw commands that are rendered by the display driver(s) of the remote computer system and transmit the mirrored information to the client 201 via a stack instance associated with the session.)

With respect to dependent claims:
Regarding claim(s) 2, Eremenko et al teach the non-transitory recording medium storing a computer readable program for screen sharing according to clam 1, wherein the OS reflects a drawing setting preset in the OS on the drawing command, and the drawing command is used by a device driver to generate image data to be displayed on a display. (Eremenko, 0033] In addition to receiving input from a client 201, draw commands can be received from applications and/or a desktop and be processed by the GDI 246. The GDI 246 in general can include a process that can generate graphical object draw commands. The GDI 246 in this example embodiment can be configured to pass its output to the remote presentation subsystem 254 where the commands are formatted (translating the drawing command) for the display driver that is attached to the session. In certain example embodiments one or more physical displays can be attached to the server 204, e.g., in a remote presentation session situation. In these example embodiments the remote presentation subsystem 254 can be configured to mirror the draw commands that are rendered by the display driver(s) of the remote computer system and transmit the mirrored information to the client 201 via a stack instance associated with the session.)

Regarding claim(s) 11, Eremenko et al teach a device comprising: a memory that stores the non-transitory recording medium storing the computer readable program for screen sharing according to claim 1; and one or more processors that execute the program. (Eremenko, Fig.1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eremenko et al (US 20120054742 A1) in view of Fang et al (US 20180285053 A1).
With respect to independent claims:
Regarding claim(s) 10,  Eremenko et al  teach a non-transitory recording medium storing a computer readable program for screen sharing, the program causing one or more processors to perform: receiving a drawing command transmitted and received between a plurality of terminals; (Eremenko, [0033] In addition to receiving input from a client 201, draw commands can be received from applications and/or a desktop and be processed by the GDI 246. The GDI 246 in general can include a process that can generate graphical object draw commands. The GDI 246 in this example embodiment can be configured to pass its output to the remote presentation subsystem 254 where the commands are formatted for the display driver that is attached to the session.)
and transmitting the drawing command after the converting to the terminal on the receiving side. (Eremenko, 0033] In addition to receiving input from a client 201, draw commands can be received from applications and/or a desktop and be processed by the GDI 246. The GDI 246 in general can include a process that can generate graphical object draw commands. The GDI 246 in this example embodiment can be configured to pass its output to the remote presentation subsystem 254 where the commands are formatted (translating the drawing command) for the display driver that is attached to the session. In certain example embodiments one or more physical displays can be attached to the server 204, e.g., in a remote presentation session situation. In these example embodiments the remote presentation subsystem 254 can be configured to mirror the draw commands that are rendered by the display driver(s) of the remote computer system and transmit the mirrored information to the client 201 via a stack instance associated with the session.)
However, the prior art fails to teach converting, based on presence of a difference between an operating system (OS) of a terminal on a transmitting side of the drawing command and an OS of a terminal on a receiving side of the drawing command, the drawing command into a format processable by the OS of the terminal on the receiving side; 
Fang et al converting, based on presence of a difference between an operating system (OS) of a terminal on a transmitting side of the drawing command and an OS of a terminal on a receiving side of the drawing command, the drawing command into a format processable by the OS of the terminal on the receiving side; (Fang, [0028],[0044], the screenshot can be a real-time screenshot. The screenshot logic can be a logic configured in an operating system of the terminal and correspond to a version of the operating system. As shown in FIG. 4, in the remote terminal of the scenario shown in FIG. 2, or in the access terminal of the scenario shown in FIG. 3, screenshot logic corresponding to multiple different terminal operating systems may be configured in a dynamic library. After determining the version of the operating system of the terminal, the screenshot logic corresponding to the version of the operating system of the terminal is sent to the terminal. That is, configuration of the screenshot logic in the terminal operating system is implemented. Different operating systems correspond to different screenshot logics, but all of the corresponding screenshot logics may implement a screenshot in real time. That is, the corresponding screenshot logics may be designed and defined as a unified abstract interface for all versions of the operating system and may be provided to different picture processing applications for processing (converting format).  It would be obvious the screenshot logics can be executing on receiving or sending terminal to process/convert/change screenshot based on a version of operation system of receiving terminal.)
Therefore, it would have been obvious to a person of ordinary skill to use converting, based on presence of a difference between an operating system (OS) of a terminal on a transmitting side of the drawing command and an OS of a terminal on a receiving side of the drawing command, the drawing command into a format processable by the OS of the terminal on the receiving side as taught by Fang et al. The motivation/suggestion would have been because there is a need to improve screenshot processing speed and efficiency. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
With respect to dependent claims:
Regarding claim(s) 5, the prior art fails to teach the non-transitory recording medium storing a computer readable program for screen sharing according to claim 1, further causing the one or more processors to perform: receiving type information of the OS from the terminal on the receiving side; and converting the drawing command based on the type information of the OS received from the terminal on the receiving side, wherein the transmitting the drawing command to the terminal on the receiving side includes transmitting the drawing command after the converting the terminal on the receiving side. 
However, Fang et al teach further causing the one or more processors to perform: receiving type information of the OS from the terminal on the receiving side; and (Fang, [0028], the screenshot can be a real-time screenshot. The screenshot logic can be a logic configured in an operating system of the terminal and correspond to a version of the operating system.)
converting the drawing command based on the type information of the OS received from the terminal on the receiving side, wherein the transmitting the drawing command to the terminal on the receiving side includes transmitting the drawing command after the converting the terminal on the receiving side. (Fang, [0028], the screenshot can be a real-time screenshot. The screenshot logic can be a logic configured in an operating system of the terminal and correspond to a version of the operating system. As shown in FIG. 4, in the remote terminal of the scenario shown in FIG. 2, or in the access terminal of the scenario shown in FIG. 3, screenshot logic corresponding to multiple different terminal operating systems may be configured in a dynamic library. After determining the version of the operating system of the terminal, the screenshot logic corresponding to the version of the operating system of the terminal is sent to the terminal. That is, configuration of the screenshot logic in the terminal operating system is implemented. Different operating systems correspond to different screenshot logics, but all of the corresponding screenshot logics may implement a screenshot in real time. That is, the corresponding screenshot logics may be designed and defined as a unified abstract interface for all versions of the operating system and may be provided to different picture processing applications for processing.)
Therefore, it would have been obvious to a person of ordinary skill to use converting the drawing command based on the type information of the OS received from the terminal on the receiving side, wherein the transmitting the drawing command to the terminal on the receiving side includes transmitting the drawing command after the converting the terminal on the receiving side as taught by Fang et al. The motivation/suggestion would have been because there is a need to improve screenshot processing speed and efficiency. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 6, Fang-Eremenko teaches the non-transitory recording medium storing a computer readable program for screen sharing according to claim 1, further causing the one or more processors to perform: receiving version information of the OS from the terminal on the receiving side; and converting the drawing command based on the version information of the OS received from the terminal on the receiving side,  wherein the transmitting the drawing command to the terminal on the receiving side includes transmitting the drawing command after the converting the terminal on the receiving side. (Fang, [0028] The screenshot can be a real-time screenshot. The screenshot logic can be a logic configured in an operating system of the terminal and correspond to a version of the operating system. As shown in FIG. 4, in the remote terminal of the scenario shown in FIG. 2, or in the access terminal of the scenario shown in FIG. 3, screenshot logic corresponding to multiple different terminal operating systems may be configured in a dynamic library. After determining the version of the operating system of the terminal, the screenshot logic corresponding to the version of the operating system of the terminal is sent to the terminal. That is, configuration of the screenshot logic in the terminal operating system is implemented. Different operating systems correspond to different screenshot logics, but all of the corresponding screenshot logics may implement a screenshot in real time. That is, the corresponding screenshot logics may be designed and defined as a unified abstract interface for all versions of the operating system and may be provided to different picture processing applications for processing.)

Regarding claim(s) 7, Fang-Eremenko teaches the non-transitory recording medium storing a computer readable program for screen sharing according to claim 1, further causing the one or more processors to perform converting the drawing command into a format independent of the OS, wherein the transmitting the drawing command to the terminal on the receiving side includes transmitting the drawing command after the converting the terminal on the receiving side. (Fang, [0028] The screenshot can be a real-time screenshot. The screenshot logic can be a logic configured in an operating system of the terminal and correspond to a version of the operating system. As shown in FIG. 4, in the remote terminal of the scenario shown in FIG. 2, or in the access terminal of the scenario shown in FIG. 3, screenshot logic corresponding to multiple different terminal operating systems may be configured in a dynamic library. After determining the version of the operating system of the terminal, the screenshot logic corresponding to the version of the operating system of the terminal is sent to the terminal. That is, configuration of the screenshot logic in the terminal operating system is implemented. Different operating systems correspond to different screenshot logics, but all of the corresponding screenshot logics may implement a screenshot in real time. That is, the corresponding screenshot logics may be designed and defined as a unified abstract interface for all versions of the operating system and may be provided to different picture processing applications for processing.)

Regarding claim(s) 8, Fang-Eremenko teaches the non-transitory recording medium storing a computer readable program for screen sharing according to claim 1, further causing the one or more processors to perform: receiving the drawing command from a terminal on transmitting side; (Eremenko, [0033] In addition to receiving input from a client 201, draw commands can be received from applications and/or a desktop and be processed by the GDI 246. The GDI 246 in general can include a process that can generate graphical object draw commands. The GDI 246 in this example embodiment can be configured to pass its output to the remote presentation subsystem 254 where the commands are formatted for the display driver that is attached to the session.)
 generating an image based on a drawing setting of a figure or/and a character set in the OS of the terminal on the receiving side and the drawing command; and drawing the generated image on a display. (Fang, [0028] The screenshot can be a real-time screenshot. The screenshot logic can be a logic configured in an operating system of the terminal and correspond to a version of the operating system. As shown in FIG. 4, in the remote terminal of the scenario shown in FIG. 2, or in the access terminal of the scenario shown in FIG. 3, screenshot logic corresponding to multiple different terminal operating systems may be configured in a dynamic library. After determining the version of the operating system of the terminal, the screenshot logic corresponding to the version of the operating system of the terminal is sent to the terminal. That is, configuration of the screenshot logic in the terminal operating system is implemented. Different operating systems correspond to different screenshot logics, but all of the corresponding screenshot logics may implement a screenshot in real time. That is, the corresponding screenshot logics may be designed and defined as a unified abstract interface for all versions of the operating system and may be provided to different picture processing applications for processing. [0032], The screenshot may be sent to the at least one terminal at the same time when the screenshot is sent to the remote terminal, realizing synchronous display of the screen of the terminal on multiple terminals.)

Regarding claim(s) 9, Fang-Eremenko teaches the non-transitory recording medium storing a computer readable program for screen sharing according to claim 8, further causing the one or more processors to perform converting the drawing command into a format corresponding to the OS of the terminal on the receiving side based on that a format or a parameter of the received drawing command does not correspond to the OS of the terminal on the receiving side. (Fang, [0028] The screenshot can be a real-time screenshot. The screenshot logic can be a logic configured in an operating system of the terminal and correspond to a version of the operating system. As shown in FIG. 4, in the remote terminal of the scenario shown in FIG. 2, or in the access terminal of the scenario shown in FIG. 3, screenshot logic corresponding to multiple different terminal operating systems may be configured in a dynamic library. After determining the version of the operating system of the terminal, the screenshot logic corresponding to the version of the operating system of the terminal is sent to the terminal. That is, configuration of the screenshot logic in the terminal operating system is implemented. Different operating systems correspond to different screenshot logics, but all of the corresponding screenshot logics may implement a screenshot in real time. That is, the corresponding screenshot logics may be designed and defined as a unified abstract interface for all versions of the operating system and may be provided to different picture processing applications for processing. [0032], The screenshot may be sent to the at least one terminal at the same time when the screenshot is sent to the remote terminal, realizing synchronous display of the screen of the terminal on multiple terminals.)

Regarding claim(s) 12, Fang-Eremenko teaches a device comprising: a memory that stores the non-transitory recording medium storing the computer readable program for screen sharing according to claim 10; and one or more processors that execute the program.  (Eremenko, Fig.1)

3.	Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eremenko et al (US 20120054742 A1) in view of HORIGUCHI (US 20190082215 A1).
Regarding claim(s) 3,  the prior art fails to  teach the non-transitory recording medium storing a computer readable program for screen sharing according to claim 1, wherein the acquiring the drawing command includes:  accepting a command to enable a screen sharing function; and  requesting the drawing command from the OS based on the acceptance of the command. 
However, HORIGUCHI et al teach wherein the acquiring the drawing command includes:  accepting a command to enable a screen sharing function; and (HORIGUCHI, [0117] At Operation S1007, in response to an acceptance of a command by the acceptor 220 from the user to share the screenshot, the SNS processor 240 executes a process of sharing the screenshot. Specifically, the SNS processor 240 transmits the screenshot to the information processing apparatus 10 and issues a command to the information processing apparatus 10 to transmit the screenshot to designated sharing users.)
 requesting the drawing command from the OS based on the acceptance of the command. (HORIGUCHI, [0040], in response to accepting a command to generate a screenshot (Operation (1)), the OS 2 captures an image of the screen to generate a screenshot (Operation (2)). T)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the acquiring the drawing command includes:  accepting a command to enable a screen sharing function; and requesting the drawing command from the OS based on the acceptance of the command as taught by HORIGUCHI et al. The motivation/suggestion would have been because there is a need to generate screenshot in a second area in the screen. When the screenshot is displayed in the second area, the video content continues to be played back in the first area. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	
Regarding claim(s) 4,  Eremenko-HORIGUCHI teach the non-transitory recording medium storing a computer readable program for screen sharing according to claim 1, further causing the one or more processors to perform: accepting input of selection of transmission information; and transmitting either the drawing command or image data to the terminal on the receiving side based on the accepting the input of the selection of the transmission information. (HORIGUCHI, [0040], in response to accepting a command to generate a screenshot (Operation (1)), the OS 2 captures an image of the screen to generate a screenshot (Operation (2)). T. [0036], in response to receiving a command from the user, the terminal 20 captures an image of the video content being played back, to generate a screenshot. Further, in response to receiving a command from the user, the terminal 20 transmits the generated screenshot to the information processing apparatus 10 in order to share it with other users.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449